UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7107



GREGORY A. RICHARDSON,

                                              Plaintiff - Appellant,

          versus


JACK LEE; SERGEANT COCUS; JANET SALYER;
LIEUTENANT MAYBERRY; MR. SHAW; LIEUTENANT
MCCLANAHAN; MS. LESTER; MR. HAMMOND,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-505)


Submitted:   October 21, 1999             Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory A. Richardson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory A. Richardson appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1999).   We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Richardson v. Lee, No. CA-99-505 (W.D. Va.

Aug. 6, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2